Hon. B. IF. Walters              opinion Ro. O-2928
County Auditor                   Rer Cormaissionsrs’  court not author-
Smith County                     ized to expend county funds for decor-
Tyler, Texas                     ating court houselawn during Christmas
                                 season.
Dear Sir:
              Your request   for opinion  has been received and care-
fully    considered   by this department.    We quote from your re-
quest    as followsr

              Vlease    advise also if the Commissioner’s
        Court may legally      expend county funds to match
        or augment funds raised by the local       Chamber of
        Commerce or the ret&:11 merchants of Tyler to
        provide   light  fixtures    necessary to decorate    the
        Court House lawn during the Christmas        season.”

            Je  ire unable to find any constitutional                or statu-
tory authority     for the expenditure of county funds               by the com-
missioners’    courts  for the purpose above described.

              We quote    from    11 Texas   Jurisprudence,      pages       563-4-5,
as follows:

                “Counties,    being component parts of the
        state,    have no powers or duties      except those
        which are clearly        set forth and defined      in the
        Constitution       and statutes.   The statutes      have
        clearly    defined    the powers,  prescribed    the duties,
        and imposed the liabilities        of the commissioners’
        courts,    the medium through which the different
        counties    act, and from those statutes       must come
        all the authority        vested in the counties....
              I, . . ..Commlssioners~      courts    are courts    of lim-
        ited jurisdiction,          in that their     authority    extends
        only to matters pertaining            to the general’ welfare
        of their       counties   s.nd that their     powers are only
        those expressly         or implledly     conferred    upon them
        by l~‘r’, that is, by the Constitution             and st.:tuteS
        of the state....”
Hon. B. T.    Walters,    page   2



            The courts  of Texas have repeatedly    held that
county commissioners'    courts may exercise   only such author-
ity as is conferred    by the Constitution   and statutes   of
this state.    There are abundant authorities    to this effect.
We cite the following:

     Article 5, Section   18, Texas Constitution;
     fiticle 2351 Revised Civil Statutes       of Texas;
     11 Texas Jurisprudence    pages 563-566; ,
     Bland v+ Orr    39 S.W. 126) 558.
     Nun&Warren $ubllshing    Co. vs.'Rutchinson    County,
     45 S.W. (2d) 651;
     Hogg VI Campbell, 48 Se& (2d) 51 j
     Landwan v. State, 97 S.W. 2d) 26.a't
     El Paso County V. Elain, 10 s S.W. 3433
Howard v. Hbdrrson          County,    116   S.W.    (24) 791;
     DObson V.'Marshall,   118 S-W* (2d) 621;
     hilills County 8. Lanpasas County, 40 S.W. 404.
             We enclose   herewith   copies  of opinions   Eos. O-1001,
and 0-2629 of this     department,     which daal with the lack of
authority  of   tha Commissioners 1 Court to expend county funds
for purposes    not clearly    authorized   by the Constitution   or
stbtutrs.

            You are therefore   respectfully advised              that It    is
the opinion   of this dapartment that your question                 should   br
answered In the negative,     and it is so answered.

                                           Very   truly   yours

                                           ATTORNEYGEtURAL OF TEXAS
                                           By /s/ Wm. J. Fanning
                                           Wti. J. Fanning, Assistant

APPROVEDDz i0, 1940
/s/ Grover Sellrrs
FIRST ASSISTANT A!J!TORNEYGENERAL

APPROVED: OPINION COMMITTEE
BY:       BWB, Chairman

WJF:AWtwb